DETAILED ACTION
Reasons For allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
35 USC § 101: The rejection is withdrawn in view of the Pre-Brief Appeal Conference Decision mailed on 6/28/2022.  The pre-appeal panel found that the combination of elements, as a whole, was significantly more than the identified abstract ideas.  Elements that were highlighted during the discussion include using a control process to automatically issue an instant credit card in response to an indication/selection, however patentability was ultimately determined based on the ordered combination of elements as a whole.
Prior Art (35 USC § 103): The rejection was previously withdrawn as stated in the office action mailed on 7/12/2021.  The closest prior art references to the invention, as previously applied to the claims, include:
Van Dyke (Pub. No. US 2020/0193018 A1), which discloses receiving an indicator of enrollment of a user in a breach notification service, acquiring information regarding the user, generating one or more indicators of a data breach for an entity that stores one of data regarding the user or an indication of a transaction with the user, assigning, by the provider computing system, a risk level to each one of the one or more indicators, in response to determining that the one or more indicators meet the threshold, generating a notification specific to the customer regarding the data breach, providing the notification to the customer during a log-in process for a product or service associated with the provider computing system the notification being provided subsequent to an authorization of the user during the log-in process, the notification including an option for the user to scan for suspected fraudulent activity at the entity and to receive an indication of suspected fraudulent activity.  Regarding the newly amended claim element “wherein the first notification includes a color specific to the risk level of the one or more indicators” (see Fig. 8; 122; 122A; [0065], in addition to a risk score being displayed to a user, the scale is also color-coded based on the level of risk, each risk level having a different color to show the “risk of harm” of an event to a user).
DeLawter et al. (Pub. No. US 2016/0364727 A1), which discloses the use of a past predefined time period in generating breach indicators.
Federgreen et al. (Pub. No. US 2015/0154520 A1), which discloses assigning, by the provider computing system, a risk level to each one of the one or more indicators and determining, by the provider computing system, that the one or more indicators meet a threshold level for notifying the user of the data breach.
Target (Target Customers are Targeted in Massive Data Breach), which discloses scanning the transaction information for suspected fraudulent activity and determining a fraudulent transaction based on scanning the transaction information for at least one of i) deactivating, by the provider computing system, a payment card associated with the fraudulent transaction; or, ii) providing, by the provider computing system, a supplemental notification to the user regarding the fraudulent transaction.
Additionally, regarding the newly amended claim material, Malcolm (Anomaly detection: safer Login with ThisData and Auth0) has been identified as teaching generating a second notification specific to the user and the suspected fraudulent transaction, the second notification comprising information of the suspected fraudulent transaction including a location of the suspected fraudulent transaction, a date of the suspected fraudulent transaction, a first selectable option to indicate that the suspected fraudulent transaction is not fraudulent, second selectable option to indicate that the suspected fraudulent transaction is fraudulent (see at least page 6 and pages 10-11, “If there is irregular activity like a sudden change in device or location, accessing the website at an unusual time…then your user will receive an email like this…the user was immediately notified of suspicious access to their account. They then responded by clicking “No it wasn’t [me]…”).
However, none of the prior art, alone or in combination, teach(es) the claimed invention as recited in the independent claims including all of the above elements and features, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  
Additional Prior Art: Additional prior art references that are relevant, but not
relied upon, include:
Steinberg et al. (Pub. No. US 2006/0090073 A1). Discloses the scanning of transactions, logs, and activities in order to identify, act on, and prevent suspicious activity (see at least [0018])
Iaroshevych (Pub. No. US 2019/0098053 A1). Discloses alerts and reviewing account activity for security issues (see at least [0049]; [0056])
Michel et al. (Patent No. US 9,392,008 B1). Discloses alerts and deactivating cards in response to identified data breaches (see at least column 1, paragraph 6 to column 3, paragraph 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        June 28, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629